Offense, robbery by assault; penalty, five years in the penitentiary.
Prosecuting witness, R. M. Howell, was the night watchman at a laundry. The place was robbed of about $1300.00 at the point of a pistol and appellant was shown by appropriate testimony to have been the offender.
No bills of exception appear in the record.
We have carefully examined the statement of facts, and believing the evidence sufficient, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.